 


114 HR 257 IH: To provide for United States participation in the Inter-Parliamentary Union, and for other purposes.
U.S. House of Representatives
2015-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 257 
IN THE HOUSE OF REPRESENTATIVES 
 
January 9, 2015 
Ms. Lee introduced the following bill; which was referred to the Committee on Foreign Affairs
 
A BILL 
To provide for United States participation in the Inter-Parliamentary Union, and for other purposes. 
 
 
1.United States participation in the Inter-Parliamentary Union
(a)FindingsCongress finds the following: (1)The Inter-Parliamentary Union (IPU), founded in 1889, is the world organization of national parliaments comprising over 160 parliaments (including all the major allies of the United States) and working closely with the regional parliamentary organizations on all continents.
(2)The core mission of the IPU is the promotion of parliamentary democracy, the elaboration of standards and criteria for democratic parliamentary practice, the protection of human rights, the political empowerment of women, and greater transparency and accountability at the global level, which are in line with United States interests and priorities. (3)Congress was a founding member of the IPU, and played an active and prominent role for many decades.
(4)The main concerns of Congress, including the scheduling of main Assembly and arrears, have been fully addressed by the IPU. (5)Through the activities of the IPU, the United States can usefully promote its core values of freedom, democracy, and human rights, and help build stronger parliaments around the world.
(b)United States participation in the Inter-Parliamentary UnionNotwithstanding section 2503 of the Foreign Affairs Reform and Restructuring Act of 1998 (division G of Public Law 105–277)— (1)the Secretary of State is authorized——
(A)to facilitate the readmission and participation of the United States in the Inter-Parliamentary Union; and (B)to pay expenses to meet the annual obligations of membership in the Inter-Parliamentary Union, in accordance with the assessments determined by the Governing Council; and
(2)the majority leader of the Senate, in consultation with the minority leader of the Senate, and the Speaker of the House of Representatives, in consultation with the minority leader of the House of Representatives, are authorized to designate Members of Congress to serve as delegates to the Assembly of the Inter-Parliamentary Union.  